Gray, C. J.
The objects of the rule of criminal pleading, which requires property in reference to which an offence is alleged to have been committed to be definitely described in the indictment, are to identify the offence, to give the defendant full notice of the nature of the charge, to inform the court what sen-. *292tence should be passed if he is convicted, and to prevent his being put in jeopardy again for the same cause.
The authorities cited by the learned counsel for the defendants do not govern this case. Most of them relate to indictments for larceny, in which a particular description of the property stolen can ordinarily be obtained from its owner; and where that cannot reasonably be expected, as in the case of larceny of coins or bank bills, it is sufficient to allege the collective value of the whole, without specifying the value or denomination of each. Commonwealth v. Grimes, 10 Gray, 470. Commonwealth v. Butterick, 100 Mass. 1. In Commonwealth v. Hall, 15 Mass. 240, the indictment was for a nuisance by erecting in a public highway “ a number of sheds and buildings,” which could easily have been separately described. In Commonwealth v. Brown, 15 Gray, 189, the indictment was for fraudulently conveying real estate without giving notice of an incumbrance thereon, and merely described it as “ a certain parcel of real estate situated in Salem in the county of Essex.” In Commonwealth v. Maxwell, 2 Pick. 139, the indictment which was held bad for not stating the number of persons entertained by the defendant on the Lord’s day was upon a statute which made him liable to a penalty for each person so entertained.
In the present case, the offence charged is a fraudulent removal and concealment of the defendant’s own personal property with intent to place it beyond the control of the mortgagee. The punishment does not depend on the amount or value of the property. Gen. Sts. c. 161, § 61. Beside the statement of quantity and value which is objected to as too indefinite, the indictment further describes the property as having been mortgaged by the defendants to a person named and by a deed of a specified date, and alleges that the jurors cannot more particularly describe it. This last allegation excuses the want of greater particularity in,the description, if it would otherwise have been required. Commonwealth v. Webster, 5 Cush. 295, 323. Commonwealth v. Sawtelle, 11 Cush. 142, 144. Commonwealth v. Stoddard, 9 Allen, 280. Commonwealth v. Sherman, 13 Allen, 248. People v. Kingsley 2 Cowen, 522. Taking the whole indictment together, it clearly *293identifies the offence, and gives the defendants full notice of the charge which they are required fco meet.

Judgment on the verdict.